Action begun July 30, 1947, by Clara H. Halvorson against Pete Connors to recover damages for breach of a promise to marry.  The action was tried to the court and a jury and a special verdict rendered.  Upon motions after verdict the trial court on December 10, 1947, set aside the verdict and granted a new trial.  Plaintiff appeals.
The members of the court are equally divided upon this appeal.  Mr. Justice WICKHEM, Mr. Justice HUGHES, and Mr. Justice MARTIN are of the opinion that a new trial should be granted.  Mr. Chief Justice ROSENBERRY, Mr. Justice FRITZ, and the writer are of the opinion that the order should be reversed and judgment entered for plaintiff.
Under the rule the order appealed from is affirmed.
By the Court. — Order affirmed.
BROADFOOT, J., took no part. *Page 630